Citation Nr: 1623527	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-32 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to March 4, 2013, and in excess of 50 percent thereafter for depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In January 2013 and July 2015, the Board remanded the case for further development to include VA examinations and opinions.  As will be discussed further, the Board finds that the agency of original jurisdiction (AOJ) did not fully comply with the remand instructions and that another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal was initially developed to include the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Following the Board's July 2015 assignment of a 100 percent schedular rating to the Veteran's service-connected right eye disability, the grant was effectuated in an August 2015 rating decision.  The 100 percent rating was made effective February 28, 2007, the date of receipt of the Veteran's claim.  Because a 100 percent schedular rating is now in effect during the entirety of the appeal period, the issue of TDIU is rendered moot.  Thus, the Board will not consider the TDIU issue further.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's claim of entitlement to service connection for a disability rating in excess of 30 percent prior to March 4, 2013 and in excess of 50 percent thereafter for depressive disorder was previously remanded in order to evaluate and ascertain the severity of his psychiatric.  Unfortunately, a remand is once again necessary before a decision on the merits of the remaining claim can be reached.  

At the March 2013 VA mental disorders examination, the examining psychologist specifically noted that the Veteran should be given a range of testing, to include symptoms validity testing, personality assessment, and other psychological tests to further clarify his true psychological symptoms.  The examiner noted that the clinic was not able to perform these tests at the current time.  The Veteran was afforded another VA examination in March 2014.  The examiner administered the Miller Forensic Assessment of Symptoms Test (M-FAST) to determine symptom validity.  The examiner noted that individuals with scores equal to or greater than the Veteran's score are correctly classified as malingering 100 percent of the time.  He went on to state that, when there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without mere speculation.  Even with the symptoms they may truly have, with exaggeration of the severity of the symptoms it is impossible to determine an accurate diagnosis or what, if any, functional impairment (social or occupational) there is as a result of those symptoms without mere speculation.

Based on the findings of the March 2013 and March 2014 VA examinations, and to possibly obtain an accurate picture of any psychiatric disability, the Board, in a July 2015 decision, remanded the claim for a new VA examination to include a personality assessment as recommended by the March 2013 examiner, that would assist in clarifying the Veteran's level of impairment.  

The Veteran was afforded a new VA examination in December 2015.  After administering a Structured Inventory of Malingered Symptomatology (SIMS) inventory and the Miller Forensic Assessment of Symptoms Test (M-FAST), the examiner stated that the Veteran's scores suggested he is over-reporting, exaggerating, and/or feigning his psychiatric symptoms on the examination.  The Veteran's SIMS total score was more than 2.5 times higher than the recommended cutoff score, and his M-FAST score was 1.5 times higher than the recommended cutoff score.  The examiner stated that the Veteran's scores provided objective evidence of non-valid reporting of psychotic symptoms and as a result it was not possible for the examiner to accurately determine the level of severity of social and occupational functioning.  The examiner also stated that further testing is not likely to improve this situation.  

The Board notes that the examiner did not perform personality testing as recommended by the March 2013 examiner, and as instructed in the July 2015 Board remand.  As the examiner did not perform personality assessment testing that might assist in clarifying the Veteran's level of impairment and because the examiner did not specifically rule out the utility of such testing, the Board finds that remand is again necessary to attempt to provide the Veteran with all possible opportunities to assist in the development of his claim, and in order to be in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board is unable, on its own, to determine that a personality assessment would not aid in determining the current level of disability of the service-connected psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Following completion of the above, return the claims file to the VA examiner who conducted the December 2015 VA examination of the Veteran to conduct a personality assessment in order to assist in ascertaining and evaluating the current level of severity of any currently or previously diagnosed psychiatric disorder that is related to his military service or for an explanation as to why a personality assessment would not be helpful in this regard.  

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  If the December 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

If it is determined that a personality assessment or other testing would be of benefit, in an addendum opinion, the examiner should clearly report the results of such testing and extent of the Veteran's psychiatric disability in accordance with VA rating criteria.

If the examiner determines the Veteran is again feigning his psychiatric symptoms, he or she should also note any additional actions or testing that would allow for an accurate depiction of the Veteran's psychiatric symptoms.  Any opinions regarding the actual severity of the Veteran's psychiatric disabilities would be beneficial to the rating process.

3.  Notify the Veteran that it is his responsibility to report for the testing and any necessary examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

